IN THE SUPREME COURT OF THE STATE OF DELAWARE

    SAMUEL PAINTER,1                          §
                                              §
          Respondent Below-                   §   No. 263, 2016
          Appellant,                          §
                                              §
          v.                                  §   Court Below—Family Court
                                              §   of the State of Delaware
    LOUISE PAINTER,                           §
                                              §   File No. CN14-02909
          Petitioner Below-                   §   Petition No. 15-05808
          Appellee.                           §
                                              §

                               Submitted: March 24, 2017
                               Decided:   May 31, 2017

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                            ORDER

         This 31st day of May 2017, the Court, having considered this matter on the

basis of the parties’ briefs and the record below, has concluded that the same

should be affirmed on the basis of and for the reasons assigned by the Family

Court in its well-reasoned custody order dated April 28, 2016.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice
1
    The Court assigned pseudonyms to the parties in accordance with Supreme Court Rule 7(d).